Citation Nr: 1631156	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include dysthymia, depression, anxiety, and psychosis.

2. Entitlement to a disability rating in excess of 10 percent for a right ankle disability.

3. Entitlement to a disability rating in excess of 10 percent for a left ankle disability.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to April 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The matters are now appropriately before the RO in Sioux Falls, South Dakota.

The Veteran testified before the undersigned at an April 2014 videoconference hearing.  A copy of the transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, these claims were remanded by the Board for further development.  As part of the development requested the Veteran was scheduled for VA examinations in November 2015.  The Veteran failed to appear for these examinations.  Shortly thereafter, in November 2015, a Supplemental Statement of the Case (SSOC) was issued denying the Veteran's claims and noting his failure to appear for examination.  The SSOC was subsequently returned as undeliverable.  The same SSOC was then sent to another address believed to be the Veteran's but was also returned as undeliverable.  Following that a copy of the SSOC was sent to yet another address.  This SSOC appears to have been delivered.   

The claims file does not include a copy of any letter sent to the Veteran informing him of the examinations scheduled in November 2015.  However, in light of the fact the November 2015 SSOC was twice returned as undeliverable the Board assumes any letter sent to the Veteran notifying him of these examinations was most likely undeliverable or otherwise failed to reach to Veteran.  Therefore, the Board finds it necessary that new examinations be scheduled and that it be ensured the Veteran is notified of these examinations.  

Furthermore, it is unclear how much mail the Veteran received around the time of the July 2015 remand.  Therefore, the August 7, 2015 development letter and enclosures, sent as part of the development requested by that remand, should be resent, this time to the Veteran's current address.   

Finally, the claims file does not contain a VA Form 8 Certification of Appeal until February 2016, nevertheless, as the Veteran's hearing before the Board was in April 2014 it is clear the acquired psychiatric disorder claim was certified for appeal to the Board or pending before the Board prior to August 4, 2014.  As such, the Veteran's claimed disorders should be analyzed pursuant to the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  80 Fed. Reg. 53, 14308 (March 19, 2015).  

Accordingly, the case is REMANDED for the following action:

1. Resend the August 7, 2015 development letter and enclosures this time to the Veteran's currently identified address.

2. After allowing an appropriate amount of time to respond to item (1), schedule the Veteran for a VA psychiatric examination with an examiner of appropriate knowledge and expertise.  An opinion regarding the etiology of any currently diagnosed acquired psychiatric condition should be obtained.

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination. The examination report must indicate that the claims file was reviewed in conjunction with the report.  Specifically, the examiner should indicate that he/she reviewed the multiple lay statements submitted by the Veteran.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

The examiner should discuss any relevant medical or lay evidence, and reconcile any conflicting medical evidence of record.  This includes the October 2011 VA examination and prior diagnoses of psychiatric conditions in VA treatment records.  These should be specifically addressed in the examiner's opinion.

Furthermore, all analysis should be done pursuant to the criteria of the DSM-IV.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to:

a) Provide a diagnosis of any current psychiatric condition (by current it is meant any psychiatric condition that warrants a diagnosis at any point since the Veteran filed his claim in April 2008).

 b) Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed psychiatric condition(s) was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
 
3. Also, schedule the Veteran for a VA orthopedic examination with an examiner of appropriate expertise to assess the current severity of his service-connected bilateral ankles. The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination. The claims folder must be made available for review in conjunction with the opinion.

All indicated tests and diagnostics should be performed, and the results of such tests and diagnostics should be incorporated into the examination report.

The examiner should identify all currently present bilateral ankle symptoms, and their severity.  The results of range of motion testing should be reported.
The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

4. In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examinations was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his electronic claims file.

5. After undertaking any other development deemed appropriate, the RO must readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




